Citation Nr: 1016259	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  09-09 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1982 to 
May 2008.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2008 rating decision in which the RO denied the 
Veteran's claim of a rating in excess of 30 percent for PTSD.  
In June 2008, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in 
March 2009, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in 
March 2009.

The Board notes that, while the Veteran previously was 
represented by AMVETS, in June 2008, before certification of 
the appeal to the Board, AMVETS informed the Board that the 
Veteran had revoked its power of attorney.  It is unclear if 
AMVETS provided the Veteran with a copy of the letter that 
revoked its power of attorney.  However, in the June 2008 
letter, AMVETS indicated that VA should "revoke the power of 
attorney between Mr. Ward and AMVETS.  Mr. Ward has decided 
to pursue other claims assistance."  Additionally, on the VA 
Form 21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative) of record in favor of AMVETS, it 
was noted that the power of attorney had been revoked per the 
request of the Veteran and AMVETS.  These statements suggest 
that the revocation of the power of attorney in favor of 
AMVETS was made at the request of the Veteran, and thus, he 
was aware that AMVETS no longer represented him.  As the 
Veteran has not obtained another representative, the Board 
now recognizes the Veteran as proceeding pro se in this 
appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the November 2007 claim for an increased 
rating, he Veteran's service-connected PTSD has been 
manifested by constricted affect, panic attacks more than 
once per week, and impairment of mood, but without 
obsessional rituals, illogical speech, near-continuous panic, 
spatial disorientation, or neglect of personal appearance and 
hygiene; overall, these symptoms are suggestive of 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 50 percent rating for PTSD, from November 16, 
2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a December 2007 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for an 
increased rating for service-connected PTSD, what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA; this letter 
also provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations.  
The May 2008 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, the December 2007 letter-which meets the content of 
notice requirements described in Dingess/Hartman and 
Pelegrini-also meets the VCAA's timing of notice 
requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the report of a 
January 2008 VA examination.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the Veteran.  The Board also finds that no 
additional RO action to further develop the record is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The Veteran filed the current claim for increase in 
November 2007.  The RO has assigned the Veteran's 30 percent 
rating for PTSD under Diagnostic Code 9411.  However, 
psychiatric disabilities other than eating disorders are 
actually rated pursuant to the criteria of a General Rating 
Formula.  See 38 C.F.R. § 4.130 (2009).

Under the formula, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  There is no question 
that the GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).

Considering the evidence in light of the above, the Board 
finds that, with resolution of all reasonable doubt in the 
Veteran's favor, the evidence reflects that Veteran's 
psychiatric symptoms warrant a 50 percent but no higher 
rating for PTSD since the November 2007 claim for increase.  

On February 2007 private evaluation, the Veteran told the he 
experienced two to three nightmares per week.  He also 
reported flashbacks two to three times per week, and panic 
attacks once or twice a week.  He complained of trouble 
getting to sleep and said that he slept about two hours per 
night, and that he experienced night sweats once per month.  
Startle and hypervigilance were reported.  No intrusive 
thoughts were reported.  He socialized rarely with friends 
and family.  He said he forgot things he was told and would 
get lost while driving.  He reported experiencing occasional 
audio and visual hallucinations.  In addition, he reported 
experiencing worry, sadness, depression, agitation, mood 
swings, and racing thoughts.  The private examiner assigned a 
GAF score of 45.

In June 2007, a private examiner noted that the Veteran 
experienced nightmares and flashbacks twice per week.  He 
reported having panic attacks twice per week, and he slept 
two or three hours per day.  He had night sweats once or 
twice a week.  Startle and hypervigilance but no intrusive 
thoughts were reported.  The examiner noted that the Veteran 
occasionally socialized with friends and family.  The Veteran 
again reported forgetting things he was told and said he got 
lost driving.  Visual and audio hallucinations were reported.  
The Veteran also experienced worry and had a decreased energy 
level.  The GAF score assigned was 45.

Another private treatment record from October 2007 includes a 
notation that the Veteran still experienced nightmares and 
flashbacks twice a week.  Reportedly, he experienced panic 
attacks one to three times per week that would last from two 
to 30 minutes.  While he would nap during the day, he slept 
two to three hours per night and had night sweats once or 
twice a week.  Intrusive thoughts were not present, although 
startle and hypervigilance were.  The Veteran reported 
continuing problems with his memory.  He continued to 
socialize rarely with friends and family.  Although he 
experienced audio hallucinations, visual hallucinations were 
not reported.  The Veteran was depressed.  The examiner gave 
a GAF score of 35.

On VA examination in January 2008, the Veteran reported he 
had bad dreams and increased vigilance.  He said he spent 
time by himself and avoided crowds.  He said he had 
difficulty falling asleep and had interrupted sleep.  He had 
nightmares and intrusive thoughts three times per week.  He 
said he was anxious, easily startled, and hypervigilant.  No 
suicide attempts or panic attacks were reported.  The 
examiner noted that the Veteran dressed himself, fed himself, 
and attended to his own toilet needs.  He lived with his wife 
and helped with chores around the house.  He said he didn't 
have any close friends.  He had a daughter that he was close 
to.  Although he had worked through the previous year, he was 
not currently employed.  On examination, the examiner found 
the Veteran to be alert and cooperative.  No loosened 
associations, flight of ideas, bizarre motor movements, or 
tics were observed.  His mood was subdued and somewhat tense.  
The Veteran had an appropriate affect.  No impairment of 
thought processes or communication were present.  The 
examiner said that there were no delusions, hallucinations, 
ideas of reference, or suspiciousness.  Memory, both remote 
and recent, appeared to be adequate, along with insight and 
judgment.  The examiner assigned a current GAF score of 52.

In February 2008, the Veteran indicated he had one or two 
nightmares and flashbacks per week.  He had two panic attacks 
per month that would last 10 to 15 minutes.  He slept about 
three hours per night and had night sweats once per week.  He 
experienced startle and hypervigilance.  He said he did not 
socialize with his friends or family, and he continued to 
have memory difficulties.  Audio hallucinations were 
reported.  He had sadness and worry.  The examiner assigned a 
GAF score of 35.

On June 2008 private evaluation, the Veteran complained of 
nightmares twice per week and flashbacks once or twice per 
week, as well as panic attacks twice per week that would last 
five to 10 minutes.  He said he slept three or four hours per 
night and had night sweats once per week.  Hypervigilance and 
startle were present, but intrusive thoughts were not.  He 
said that he never socialized with friends and rarely 
socialized with family.  Memory problems were noted.  The 
Veteran reported audio and visual hallucinations.  He said he 
was depressed, agitated, and worried.  The examiner assigned 
a GAF score of 40.

In October 2008, a private examiner noted that the Veteran 
had nightmares two or three times per week and flashbacks 
once or twice a month.  Panic attacks were reported once per 
week for 15 or 20 minutes.  While the Veteran reported 
napping during the day, he said he slept around three hours 
per night and woke with night sweats two or three times per 
month.  Startle, hypervigilance, and intrusive thoughts were 
also present.  The Veteran said he socialized rarely with 
friends and family, and he reported memory problems.  Audio 
and visual hallucinations were present.  The Veteran also 
experienced depression, agitation, mood swings, and worry.  A 
GAF score of 40 was listed.

A January 2009 VA treatment record reflects the Veteran's 
complaints of nightmares, poor sleep, intrusive thoughts, 
flashbacks, night sweats, panic attacks, teeth clenching, 
poor concentration, irritability, avoidance, detachment, 
emotional numbness, hypervigilance, and hopelessness.  It was 
noted that the Veteran had been married for 28 years and 
believed that his relationship with his wife and daughter was 
good.  The examiner observed that the Veteran was well 
groomed, appropriately dressed, and cooperative.  His affect 
was constricted, and he had a depressed mood.  His thought 
processes were intact, and no hallucinations or delusions 
were present.  The Veteran reported experiencing passive 
suicidal ideation.  The examiner found that the Veteran's 
judgment was intact and assigned a GAF score of 65.

A private treatment record dated in February 2009 reflects 
the Veteran's complaints of nightmares at least twice a week 
and flashbacks once or twice per week.  He said he had panic 
attacks five times per month that would last 15 minutes each.  
He averaged three to four hours of sleep per night.  He 
experienced startle reaction, was hypervigilant, and was 
frustrated with other people.  He socialized rarely and 
reported problems with his memory.  The examiner noted that 
the Veteran had audio hallucinations and assigned a GAF score 
of 35.

In March 2009, a VA examiner noted that the Veteran got along 
with his wife and daughter.  While the Veteran had given up 
his employment working with ROTC, he occasionally mowed 
lawns.  The examiner observed that the Veteran was casual and 
neatly dressed.  His affect was constricted.  He occasionally 
experienced audio hallucinations, although he did not have 
visual hallucinations.  The GAF score listed was 45.  VA 
treatment notes from June and September 2009 contained 
similar symptoms and a GAF score of 41.

The Board finds that, collectively, the Veteran's PTSD 
symptoms from November 16, 2007 have primarily consisted of 
constricted affect (in January 2009 and March 2009), panic 
attacks more than once per week (in June 2007, October 2007, 
June 2008, October 2008), impairment of short-term memory (in 
February 2007, June 2007, October 2007, February 2008, June 
2008, February 2009), disturbances of motivation and mood (in 
February 2007, June 2007, February 2008, June 2008, October 
2008, February 2009), and difficulty in establishing and 
maintaining effective work and social relationships (in 
February 2007, October 2007, February 2008, June 2008, 
October 2008, February 2009).  As such symptoms suggest 
occupational and social impairment with reduced reliability 
and productivity, the Veteran's disability picture during the 
time frame in question is consistent with a 50 percent 
rating.

The Board notes, however, that at no point pertinent to the 
November 16, 2007 claim for increase has the Veteran's PTSD 
met the criteria for at least the next higher, 70 percent, 
rating.  The objective medical evidence from November 16, 
2007 does not reflect such symptoms as obsessional rituals 
which interfere with routine activities, intermittently 
illogical, obscure, or irrelevant speech, near continuous 
panic or depression, spatial disorientation, neglect of 
personal appearance and hygiene, and an inability to 
establish and maintain effective relationships that are 
characteristic of the 70 percent rating pursuant to VA's 
rating schedule.  Although difficulty in establishing social 
relationships has been noted, the competent medical evidence 
also reflects that Veteran has had a good relationship with 
his wife and daughter.

In evaluating the Veteran's PTSD, the Board has also 
considered the GAF scores assigned-45 (in February 2007 and 
June 2007), 35 (in October 2007, February 2008, and February 
2009), 52 (in January 2008), 40 (in June 2008 and October 
2008), 65 (in January 2009), and 41 (in March 2009, June 
2009, and September 2009-and the definition of those scores.  
However, when considered in light of the actual symptoms 
demonstrated, none of the assigned GAF scores, alone, provide 
a basis for assignment of any higher rating for the Veteran's 
service-connected PTSD.

Under the DSM-IV, GAFs from 61 to 70 are indicative of some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF score from 51 
to 60 is indicative of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score from 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or social functioning (e.g., having no 
friends, and being unable to keep a job).  A GAF score from 
31 to 40 is indicative of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).

The assigned GAF scores f 65 (from January 2009) and 52 (from 
January 2008) clearly reflect even less impairment than that 
contemplated in a 50 percent rating, as they represent mild 
and moderate symptoms, whereas the more predominate scores of 
41 (from March 2009, June 2009, and September 2009) and 45 
(from February 2007 and June 2007) are largely consistent 
with the actual symptoms shown and a 50 percent rating.

While the lowest assigned GAF scores of 35 (from October 
2007, February 2008, and February 2009) and 40 (from June 
2008 and October 2008) conceivably suggest more significant 
impairment, the Board notes that the record does not a 
finding that either score represents any sustained level of 
functioning attributable solely to PTSD so as to support 
assignment of a rating greater than a 50 percent.  The Board 
notes that the symptomatology described in the October 2007, 
February 2008, June 2008, October 2008, and February 2009 
treatment records seems inconsistent with such low GAF 
scores, as none of those treatment records reflects any 
impairment in reality testing or communication, or that the 
Veteran had illogical, obscure or irrelevant speech, or 
neglected his family-they type of symptoms described by the 
DSM-IV as indicative of GAF between 31 and 40.

For all the foregoing reasons, the Board concludes that the 
record supports assignment of a 50 percent but no higher 
rating for PTSD from the November 16, 2007 claim for 
increase.  As the criteria for the next higher, 70 percent 
rating are not met, it follows that the criteria for an even 
higher rating (100 percent) likewise are not met.  

The Board has applied the benefit-of-the doubt doctrine in 
determining that the criteria for a 50 percent rating are met 
from , but finds that the preponderance of the evidence is 
against assignment of any higher rating.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

A 50 percent rating for PTSD, from November 16, 2007, is 
granted, subject to the legal authority governing the payment 
of compensation benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


